DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed with the RCE, with respect to the rejection(s) of claims 1 and 16 have been fully considered and are persuasive.  Therefore, the rejection citing Fu has been withdrawn.  However, upon further consideration, Fu is replaced with Thompson (US 2019/0332154).  Thompson discloses a battery monitor that transmits a plurality of power level messages (fig 3), including a first power level (PSID3), a second power level (PSID2) and a third power level (PSID1).
Regarding claim 9, the amendments are persuasive to overcome the prior art.
Claim Objections
Claims 1 and 16 are objected to because the first two power level messages are not clearly distinguished.  Claim 1, for example, defines the first power level as indicating when power will cease and the second power level as how long power will be available.  These may be interpreted as the same.  If the battery charge will last for an hour.  Then the following logic statements are identical: A) power will cease after an hour; and B) power will  be available for an hour into the future.  The claim does not clearly set forth that the “predefined period of time has elapsed” and “a first defined duration of time into the future” are different lengths of time.  The art rejection below treats the two time periods of the first/second power levels as different times, but the Applicant should note that the claim may be read broadly to include the situation in which they are the same. 
Claim 4 is objected to because it still refers to the power level message by which it “indicates”.  The claim should be amended to include language similar to what has been used in claim 1.
Claim 9 is objected to because the last four lines of the claim recite “the device” (multiple times).  This should be “the gateway device”, as the claim previously defines the gateway device as the load that receives power from the battery via the intelligent battery controller device (see lines 10-11).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2021/0281103) in view of Thompson (US 2019/0032154).  Williams has an effective filing date of 4/25/19.  Support for this can be found in Williams’ provisional application (62/838,882), which is incorporated by reference into the publication.  
With respect to claim 1, Williams discloses an intelligent battery controller device (fig 3-4; par 48-85), comprising: 
3a housing (302) distinct from the battery (304; the “battery port 408” indicates where the battery can be connected to the power electronics 302; thereby making them distinct housings and physical components)
a power input interface (404), housed by the housing, that receives power from a power source for storage in a 4battery; 
5a power output interface (408), housed by the housing, that outputs power from the battery; 
6a wireless communication interface (416) housed by the housing that is configured to transmit messages to an external device that receives power from the intelligent battery controller device (par 55);
7a power monitor and control system (410) that is housed by the housing and that monitors: 
1) an output power output by 8the battery to one or more external devices via the power output interface (par 57-58; the ability to regulate converter 402(2) and 402(3) is evidence that the MCU is monitoring battery output power); and 
2) an input power 9received by the battery via the power input interface (par 57-58; the ability to regulate converter 401(2) and 402(3) is evidence that the MCU is monitoring system input power – i.e. power from the PV port).
Williams discloses a physical housing that contains the circuitry necessary to interact with a battery (that is distinct from the housing).  Williams discloses the necessary interfaces, power monitors, and wireless communication circuitry.  Williams does not expressly disclose a processor that determines a power level of the battery.
Thompson discloses an intelligent battery controller device (fig 2-3; par 26-34), comprising: 
6a communication interface (path between MCU 202 and controller 212); 
7a power monitor and control system (within MCU 202; par 27, lines 1-5) that monitors the power level of the battery; and
11a processing system (within MCU 202; par 27, lines 7-8) in communication with the power monitor and control 12system, wherein the processing system is configured to: 
13based on the battery power, determine a predefined power level of 14a plurality of predefined power levels (five distinct power levels are disclosed in figure 3), wherein the predefined power levels comprise: 
a first power level being that means power will cease to be 3output when a predefined period of time has elapsed (PSID 3 – power will cease to be output shortly and the load should begin shutting down now); and 
a second power level that means the intelligent battery controller device is able to maintain the output power for a first defined duration of time into the future (PSID 2 – power will be available because the battery is operating as a UPS); and 
a third power level that means a greater amount of power is being received at the battery than is being output (PSID 1 – AC power is present and is both charging the battery and operating the load); and
cause the 16communication interface to transmit a power level message to an external (112) device that 17receives power from the intelligent battery controller device, wherein the power level message indicates an identifier (PSID number) of the determined predefined power level (par 28).  
Thompson discloses a battery monitor and reporting system (104) that determines the state of charge of a battery and its connection to an external power supply.  Thompson then determines one of five predefined power levels (see fig 3) and transmits an identifier to a load that is receiving power from the battery.  
PSID 1 means that an AC power supply is providing power to charge the battery and power the load.  This “means that a greater amount of power is being received [] than is being output”.  The Examiner notes that the claim does not recite that the processor compares incoming/outgoing power to make the determination that the third power level is present.  Thompson’s ability to detect the presence of the external AC power, to determine when it is appropriate to send the third power level message, is interpreted as having the same “meaning” as claimed. 
PSID 2 means that AC power is not present, but there is enough power within the battery to act as a UPS.  This obviously means that there is enough power for the battery to “maintain the output power for a first defined duration of time”.  If the Thompson battery could not maintain power for a duration of time, then it would issue PSID 3.
PSID 3 means that AC power is not present and the battery has a low state of charge. As a result, the battery will soon cease to provide power. Therefore, the load is instructed to being a shutdown process.  The obvious boundary between PSID2 and PSID3 means that there is a “first defined duration of time” for PSID2 and a shorter “predefined period of time” for PSID3.  The two power levels are clearly the result of different battery states of charge – this obviously means that there are different lengths of time that are associated with the levels.  Further, Thompson discloses that the battery controller calculates the time needed for a graceful shutdown and determines if its battery has enough power to last that long (par 32).
When combined, the Thompson processing system would be location with the Williams power monitor and control system (410).  Thereby satisfying the limitation of the processing system being “housed by the housing”.  Further, Williams discloses that the power monitor and control system monitors battery input power and output power; thus, the combination teaches that Thompson determines the battery power level through William’s measurements.  When combined, the Thompson messages regarding the power levels would be sent through William’s wireless communication interface to the device being powered (connected to port 406).
Williams and Thompson are analogous because they are from the same field of endeavor, namely intelligent battery controllers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Williams to include the power level messaging, as taught by Thompson. The motivation for doing so would have been to protect the load.  By letting the load perform a graceful shutdown prior to the loss of power, the load can protect the contents of its memory.  
With respect to claim 4, Thompson discloses 1 the plurality of predefined power levels further comprises a fourth power level (PSID4 or PSID5) indicative of the intelligent 253battery controller device being able to maintain the output power for a second defined duration 4of time, the second duration of time being longer than the first duration of time.  Any of PSID4 and PSID5 can provide power for longer than PSID3 (which causes an immediate shutdown). 
With respect to claim 5, Williams (par 3) discloses 1the power 2input receives a direct current from a solar panel system.  Dowd’s solar panel system would also obviously provide DC power.  
With respect to claim 7, Williams discloses1 a 2battery profile stored to a non-transitory processor-readable medium that defines operating 3parameters for the battery (par 63-64, 67, 82-85), wherein the processing system controls a duty cycle of a square wave 4for charging of the battery based on the battery profile (via PWM interface 412(2); par 53).  
With respect to claim 8, Williams discloses 1the wireless 2communication interface performs direct wireless communications with another device without the use of a network hub (par 55,) and the power level message is encrypted (inherent).  Williams also discloses the communication interface uses a Bluetooth standard (par 55). 
Williams discloses communication protocols that are peer-to-peer (without the use of a network hub).  These include at least Bluetooth®, Zigbee®, and IEEE 802.11x.
Bluetooth communications are encrypted.  Support can be found in current Bluetooth specifications (see at least pages 6 and 14-15), available at https://www.bluetooth.com/bluetooth-resources/bluetooth-core-specification-version-5-3-feature-enhancements/.  A copy of this specification was provided in the Non-Final (3/1/22).  
With respect to claim 16, Williams and Thompson combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claim 1.  The references are analogous, as discussed above. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thompson and Apostolakis (US 2013/0064136).
The combination discloses the power input interface receives AC power, but not that the AC power is received from a lighting system.  Apostolakis (fig 2A; par 26-27) teaches that it is known to connect a powered electronic device to receive an alternating current from a lighting system that is not continuously powered.
The combination and Apostolakis are analogous because they are from the same field of endeavor, namely battery-powered electrical devices.  Apostolakis’ device is powered by a battery (fig 3, item 320; par 30).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to accept AC power, as taught by Apostolakis.  The motivation for doing so would have been to increase the reliability of the system.  By tapping into more power sources, the combination’s battery can be charged more often.
It is noted that claims 1 and 6 are limited to the intelligent battery controller device.  The scope of the device ends at its ports.  That the device has an AC port is a narrowing structural limitation (this is taught by Thompson).  The defining characteristics of the AC power (that it is intermittent) is not a narrowing limitation.  It is descriptive of a feature that is not claimed (the claim is directed to the input power interface, the power itself and its source are not claimed). 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thompson and Nay (US 9,098,278).
With respect to claim 17, Thompson discloses 1the power level messages is indicative of the need to begin a graceful shutdown in one or more external devices after the predefined period of time (PSID 3 initiates a shutdown within the load 102; par 32).   Thompson does not expressly disclose that the load takes actions to prepare. 
Nay (fig 3A, 6; col. 5-8) discloses a server that receives power level messages (380) indicating battery charge capacity (col. 6, lines 23-27), and is configured to disable one or more functions to decrease power consumption in 3response to the power level message being indicative of the need to conserve power (fig 6, state 620; col. 6, lines 39-58; col. 8, lines 52-64).  
Nay discloses that its power level message are indicative of a power 2shutdown event for the one or more external devices after a predefined period of time (state 630; col. 8-9, bridging paragraph); the 3method further comprising: 4performing, by an external device, an action to prepare for the shutdown event 5after the predefined period of time (state 630).  
The combination and Nay are analogous because they are from the same field of endeavor, namely battery powered computers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include Nay’s power consumption reduction.  The motivation for doing so would have been to extend battery life.  The combination teaches that the gateway is powered by solar power and a battery.  This means that power is limited and not guaranteed. Thus, the skilled artisan would have been motivated to look for ways to conserve power in the combination. 
With respect to claim 18, Nay discloses1: 2decreasing, by the external device, power consumption in response to the wireless 3power level message (state 630).  The shutdown is a decrease in power consumption.  
With respect to claim 19, Nay discloses 12determining, by an external device, based on one or more factors (the thresholds disclosed in col. 6, lines 39-58 and col. 8, lines 52-64), whether to 3decrease power consumption in response to the wireless power level message (the thresholds indicate when to transition from state 610 to any of 620, 630); and 4in response to determining, disabling, by the external device, one or more 5functions of the external device (within states 620, 630). 
With respect to claim 20, the combination discloses 1the wireless power level message is encrypted (because it is Bluetooth, see art rejection of claim 8) and the plurality of predefined power levels comprises at least five power levels (Thompson figure 3).  The combination does not expressly disclose seven power levels.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to add more power levels.  Claim 20 does not define what the power levels are or what they “mean”.  There is no indication in the claim that the seven power levels are mutually exclusive (they aren’t prohibited from being duplicates of each other).  Adding more power levels that are never defined or used is within the level of ordinary skill in the art.  
Allowable Subject Matter
Claims 9 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an intelligent power controller system comprising, inter alia, a processing system that calculates at least three power disconnect options (as recited in the claim), transmits them to the gateway device, and then the gateway device selects one of the options.  Claim 15 depends from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836